Exhibit 10.1

 

[COMPANY LETTERHEAD]

 

[DATE], 2014

 

[NAME]

[ADDRESS]

 

 

Re:                             Grant of Loyalty and Retention Award

 

Dear [NAME],

 

In recognition of the value of your continued service and contributions to
Midstates Petroleum Company, Inc. (the “Company”), and its affiliates, we are
very pleased to inform you that you are eligible to receive a loyalty and
retention bonus award in consideration of, and appreciation for, your continued
services and contributions to the Company and its affiliates.  This bonus (the
“Loyalty and Retention Award”) may be earned and become payable on the terms and
conditions described in this letter (the “Letter Agreement”).  Capitalized terms
used but not defined herein shall have the meaning given such terms in the
Executive Employment Agreement between you and the Company (the “Employment
Agreement”).

 

1.                                      Loyalty and Retention Award.  The
Loyalty and Retention Award granted to you pursuant to this Letter Agreement is
a cash amount equal to $[AMOUNT].

 

2.                                      Payment of Loyalty and Retention Award.

 

a.              The Loyalty and Retention Award will be paid to you in cash in
the following three installments: (i) $          on July 1, 2014,
(ii) $          on January 2, 2015 and (iii) $        on July 1, 2015; provided
that you remain an employee of the Company continuously from the date of this
Letter Agreement through each applicable payment date (and have not otherwise
provided notice to the Company of your intent to terminate your employment prior
to an applicable payment date).

 

b.              If your employment is terminated by the Company without Cause or
you resign from the Company for Good Reason, in each case (i) before your entire
Loyalty and Retention Award has been paid to you and (ii) during the Protected
Period, you shall be entitled to payment of any unpaid Loyalty and Retention
Award amounts.

 

c.               Except as set forth in paragraph 2(b) above, to the extent that
you experience a termination of employment from the Company for any reason (or
provide notice to the Company of your intent to terminate your employment for
any reason) prior

 

--------------------------------------------------------------------------------


 

to an applicable payment date, you shall not be eligible to receive, and shall
immediately forfeit any right to, any unpaid portion of the Loyalty and
Retention Award.

 

3.                                      Taxes.  The Company is authorized to
withhold from any payment made pursuant to this Letter Agreement amounts of
withholding and other taxes or required withholdings due or potentially payable
in connection with the Loyalty and Retention Award and to take such other
actions as the Company may deem advisable to satisfy any applicable obligations
for the payment of withholding taxes and other required withholdings relating to
the Loyalty and Retention Award.

 

4.                                      Limitations on Rights Conferred. 
Neither this Letter Agreement nor any action taken hereunder will be construed
as (a) giving you the right to continue in the employ of the Company, or
(b) interfering in any way with the right of the Company to terminate your
employment at any time.

 

5.                                      Entire Agreement.  The Plan and this
Letter Agreement constitute the entire agreement between the parties regarding
the subject matter of this Letter Agreement and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
such subject matter.

 

6.                                      Unsecured Award.  Any and all payments
that may become due pursuant to this Letter Agreement and the Loyalty and
Retention Award granted hereby are unfunded and unsecured and are payable out of
the general funds of the Company.

 

7.                                      Administration.  The authority to
administer and make determinations regarding the Loyalty and Retention Award and
this Letter Agreement will be vested in the Board or a committee appointed by
the Board.  To the extent permitted by law, any interpretation of this Letter
Agreement and any decision on any matter within the discretion of the Board,
including but not limited to questions of construction, interpretation, and
administration, made by it in good faith will be final, conclusive and binding
on all persons having an interest in or under the Letter Agreement. Any
determination made by the Board shall be given deference in the event the
determination is subject to judicial review and shall be overturned by a court
of law only if it is arbitrary and capricious. A misstatement or other mistake
of fact will be corrected when it becomes known, and the Board will make such
adjustment on account thereof as it considers equitable and practicable.

 

8.                                      Coordination with Deferred Compensation
Rules.  Amounts payable to you pursuant to this Letter Agreement and the Loyalty
and Retention Award granted hereby are also subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), and are intended to
be administered in compliance with, or exempt from, the regulations issued
pursuant to Section 409A.  Notwithstanding the foregoing, the Company makes no
representations that the payments provided hereunder are compliant with or
exempt from Section 409A and in no event will the Company be liable for any
taxes, penalties, interest, or other expenses that may be incurred by you on
account of any non-compliance with Section 409A.

 

--------------------------------------------------------------------------------


 

9.                                      Governing Law and Venue.  This Letter
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas without regard to conflicts of law principles thereof.  The
parties hereto submit to the exclusive jurisdiction of the state and federal
courts, as applicable, located in Texas, and appropriate appellate courts
therefrom, over any dispute, controversy or claim between you and the Company
arising out of or relating to this Letter Agreement.  EACH OF THE PARTIES HEREBY
KNOWINGLY AND VOLUNTARILY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

10.                               Amendment.  This Letter Agreement may not be
altered, modified, or amended except by a written instrument signed by the
parties hereto.

 

11.                               Successors; Nonalienation.  The provisions of
this Letter Agreement shall bind and inure to the benefit of the Company and its
successors and assigns.  Any successor or assignee shall be required to assume
this Letter Agreement and the obligations of the Company hereunder, either by
operation of law or by express agreement. Notwithstanding anything contained
herein to the contrary, if a successor fails to assume this Letter Agreement in
accordance with the preceding sentence, the Company shall remain liable and
responsible for any payments or obligations hereunder as if the Letter Agreement
had been assumed by the successor. You do not have the right to pledge,
hypothecate, anticipate, or in any way create a lien upon the Loyalty and
Retention Award, and the Loyalty and Retention Award will not be assignable in
anticipation of payment, either by voluntary or involuntary acts, or by
operation of law.  Nothing contained in this Letter Agreement will limit your
rights or powers to dispose of your property by will or limit any rights or
powers which your executor or administrator would otherwise have with regard to
benefits to which you are entitled hereunder.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

We are very pleased to be able to offer this Loyalty and Retention Award to you
and truly appreciate your dedication and commitment to the Company.  We are
excited about the future and look forward to your success and that of the
Company.

 

 

 

 

Very Truly Yours,

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACCEPTED BY:

 

 

 

 

 

 

 

 

[NAME]

 

 

 

--------------------------------------------------------------------------------